Case 3:20-cv-05620-FLW-DEA Document 9 Filed 07/31/20 Page 1 of 2 PageID: 53



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

JOSCELYN QUIROZ and SAMUEL
QUIROZ, on behalf of themselves and all        Civil Action No.: 3:20-CV-05620
others similarly situated,
                                               ORDER FOR THE ADMISSION
                                               OF PRO HAC VICE AMY C.
                              Plaintiff,       FOERSTER, ESQ.,

v.                                             (Electronically Filed)

RIDER UNIVERSITY,

                                 Defendant.


                    ORDER FOR THE ADMISSION PRO HAC VICE OF
                               AMY C. FOERSTER

         UPON CONSIDERATION of Defendant Rider University’s Unopposed Application for

Admission to Practice Pro Hac Vice (“Application”), and the submission of the Declarations of

Angelo A. Stio, III and Amy C. Foerster, in support of the Application, and upon consideration

of Local Civil Rule 101.1(c), and the Court having considered the matter, and for good cause

shown:

         IT IS on this ______
                        31st day of ___________________________,
                                              July               2020,

         ORDERED that the Unopposed Application for Admission to Practice Pro Hac Vice is

granted and Amy C. Foerster is hereby admitted to practice pro hac vice in this case on behalf of

Defendant Rider University.

         IT IS FURTHER ORDERED that counsel shall abide by all rules of this Court, including

the General and Admiralty Rules of the United States District Court for the District of New

Jersey, including but not limited to the provisions of Local Rule 103.1, Judicial Ethics and

Professional Responsibility, Local Rule 104.1, Discipline of Attorneys and Appendix R to the
     Case 3:20-cv-05620-FLW-DEA Document 9 Filed 07/31/20 Page 2 of 2 PageID: 54



    Local Civil Rule, and shall notify the Court immediately of any matter affecting counsel’s

    standing at the bar of any court;

               IT IS FURTHER ORDERED that Angelo A. Stio, III or any other Troutman Pepper

    attorney admitted to this Court who herein after files a Notice of Appearance shall (a) be the

    attorney of record in this case in accordance with Local Civil Rule 101.1(c); (b) be served with

    all papers in this case, and such service shall be deemed sufficient service upon counsel; (c) sign

    all pleadings, briefs, and other papers submitted to this Court in this case; (d) appear at all

    proceedings unless previously excused from appearing by the Court; and (e) be responsible for

    the conduct of this case and of counsel admitted hereby;

               IT IS FURTHER ORDERED that counsel shall make payment to the New Jersey

    Lawyer’s Fund for Client Protection, pursuant to New Jersey Court Rule 1:28-2, for each year in

    which counsel represents the client in this matter;

               IT IS FURTHER ORDERED that counsel shall each pay $150.00 to the Clerk of the

    United States District Court for the District of New Jersey for admission pro hac vice in this

    matter, in accordance with the Local Civil Rule 101.1(c)(3); and

               IT IS FURTHER ORDERED that the Clerk of this Court shall forward a copy of this

    Order to the Treasurer of the New Jersey Fund for Client Protection.


- Defendant's Motion for Leave to Appear
Pro Hac Vice [ECF No. 7] is unopposed.             _________________________________________
                                                   s/ Douglas E. Arpert
                                                   Hon. Douglas E. Arpert
- This Order terminates ECF No. 7.                 United States Magistrate Judge




                                                      -2-
    57950204
